Case 1:11-cr-01072-DLC Document 1311 Filed 04/17/20 Page 1of1

 

PROB 22 DOCKET NUMBER (Tran. Court)
(Rev. 2/88} 11 CR 01072-5 {DC}

 

TRANSFER OF JURISDICTION
DOCKET NUMBER (Rec. Court}

 

 

 

NAME AND ADORESS OF PROBATIONER/SUPERVISED RELEASEE: DISTRICT
Juan Manuel Tavarez-Padilla SOUTHERN DISTRICT OF NEW YORK
New Jersey

NAME OF SENTENCING JUDGE

Denise Cote,U.S. District Judge

 

DATES OF PROBATION/SUPERVISED FROM TO
RELEASE: 9/26/2018 | 9/25/2021.

 

 

 

 

OFFENSE

Count 1: Conspiracy to Commit Mail, Wire and Healthcare Fraud in violation of 18 USC 1349, 1341, 1343 and 1347;
Count 2: Conspiracy to Commit Adulteration and Misbranding Offenses and the Unlawful Wholesale Distribution of
Prescription Drugs in violation of 18 USC 371; Count 3: Conspiracy to Distribute and Possess with Intent to Distribute

Oxycodone in violation of 18 USC 841(b}(1)(C); Count 4: Conspiracy to Commit Robbery in violation of 21 USC.1951-

 

 

 

Count 5: Conspiracy to Commit Money Laundering in violation of 8 USC 1956,
USDC SDNY
DOCUMENT .
PART 1 - ORDER TRANSFERRING JURISDICTION FLECTRONICALLY FILED

 

 

 

 

 

 

 

 

DOC #:__. —-|
UNITED STATES DISTRICT COURT FOR THE “SQUTHERN DISTRICT OF NEW YORK! pare prEED: 4 N14 | 2d) Hl

ITIS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the District of
New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
of probation or supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this Court.*

 

 

Vibe fc By.

 

 

 

Date United States District Judge
*This sentence may be deleted in the discretion of the transferring Court. /
f

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNIFED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

 

 

IT 1S HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.

 

Effective Date United States District Judge

 

 

 
